As filed with the Securities and Exchange Commission on August 22, 2011 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ANTE5, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 27-2345075 (I.R.S. Employer Identification No.) 10275 Wayzata Boulevard, Suite 310 Minnetonka, Minnesota 55305 (952) 426-1241 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) James Moe Ante5, Inc. 10275 Wayzata Boulevard, Suite 310 Minnetonka, Minnesota 55305 (952) 426-1241 (Name, address. including zip code, and telephone number, including area code, of agent for service) Copies to: Stephen M. Quinlivan, Esq. Jill R. Radloff, Esq. Leonard, Street and Deinard 150 South 5th Street, Suite 2300 Minneapolis, MN 55402 Telephone: (612) 335-1500 Facsimile: (612) 335-1657 Approximate date of commencement of proposed sale to the public: From time to time after the effective date of this registration statement, as determined by market and other conditions. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated flier” and “smaller reporting company” in Rule12b-2 of the Exchange Act (Check one): Large accelerated filer: o Accelerated filer: o Non-accelerated filer: o (Do not check if a smaller reporting company) Smaller reporting company: x CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount To Be Registered(1) Proposed Maximum Offering Price Per Share(2) Proposed Maximum Aggregate Offering Amount of Registration Fee Common Stock, $0.001 par value Pursuant to Rule 416(a) under the Securities Act of 1933, as amended (the “Act”), the registrant is also registering hereby such indeterminate number of additional shares of common stock as may be issued and resold from time to time resulting from stock splits, stock dividends, stock distributions or similar transactions and upon exercise of the warrants or options to prevent dilution as a result of stock splits, stock dividends or similar transactions. No additional consideration will be received for the common stock, and therefore no registration fee is required pursuant to Rule 457(i) under the Act. Estimated in accordance with Rule 457(c) under the Act, solely for the purpose of calculating the registration fee, based on the average of the high and low prices of our common stock on August 17, 2011, as reported on the OTC Bulletin Board. Represents 6,142,500 shares of common stock of Ante5, Inc. being registered for resale that have been issued to the selling stockholders, and 3,571,250 shares of common stock of Ante5, Inc. issuable upon exercise of warrants that have been issued to the selling stockholders. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OR UNTIL THE REGISTRATION STATEMENT SHALL BECOME EFFECTIVE ON SUCH DATE AS THE COMMISSION, ACTING PURSUANT TO SAID SECTION 8(a), MAY DETERMINE. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell the securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. SUBJECT TO COMPLETION, DATED AUGUST 22, 2011 PROSPECTUS ANTE5, INC. The selling stockholders identified in this prospectus may offer from time to time up to 6,142,500 shares of our common stock and 3,571,250 shares of our common stock issuable upon the exercise of warrants and options. This prospectus describes the general manner in which the shares may be offered and sold by the selling stockholders. If necessary, the specific manner in which the shares may be offered and sold will be described in a supplement to this prospectus. While we will not receive any proceeds from the sale of the shares by the selling stockholders, we will receive cash proceeds equal to the total exercise price of any warrants or options that are exercised for cash. Our common stock is currently traded on the OTC Bulletin Board, or the OTCBB, and the OTC Quote Board, or OTCQB, under the symbol “ANFC.” On August 17, 2011, the last reported bid price per share of our common stock as quoted on the OTCBB was $1.00 per share. Investing in our common stock involves risks. You should carefully read the “Risk Factors” beginning on page 3 of this prospectus before investing. You should rely only on the information contained in this prospectus or any prospectus supplement or amendment thereto.We have not authorized anyone to provide you with different information. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The date of this prospectus is, 2011 TABLE OF CONTENTS Page PROSPECTUS SUMMARY 1 RISK FACTORS 3 FORWARD-LOOKING STATEMENTS 12 USE OF PROCEEDS 13 MARKET PRICE AND DIVIDENDS 13 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 14 QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 25 OUR BUSINESS 25 DESCRIPTION OF PROPERTY 29 LEGAL PROCEEDINGS 30 MANAGEMENT 31 EXECUTIVE COMPENSATION 34 SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT 36 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 37 DESCRIPTION OF SECURITIES 38 SELLING STOCKHOLDERS 40 PLAN OF DISTRIBUTION 43 DISCLOSURE OF COMMISSION POSITION OF INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 44 INTERESTS OF NAMED EXPERTS AND COUNSEL 44 LEGAL MATTERS 44 EXPERTS 44 WHERE YOU CAN FIND MORE INFORMATION 45 INDEX TO FINANCIAL STATEMENTS F-1 You should rely only on the information contained in this prospectus. Neither we nor the selling stockholders have authorized any dealer, salesperson or other person to give any information or to make any representations to you other than the information contained in this prospectus. You must not rely on any information or representations not contained in this prospectus as if we had authorized it. The information contained in this prospectus is current only as of the date on the cover page of this prospectus and may change after that date. We do not imply that there has been no change in the information contained in this prospectus in our affairs since that date by delivering this prospectus. Neither we nor the selling stockholders are making an offer of these securities in any state where the offer is not permitted. As used in this prospectus, the terms “we,” “us,” “our,” the “Company,” and “Ante5” mean Ante5, Inc., unless otherwise indicated. All dollar amounts refer to U.S. dollars unless otherwise indicated. PROSPECTUS SUMMARY This summary highlights information contained elsewhere in this prospectus. Before making an investment decision, you should read the entire prospectus carefully, including the section entitled “Risk Factors.” THE COMPANY Ante5, Inc. (the “Company”) became an independent company in 2010 when the spin-off from our former parent company, Ante4, Inc. (now Voyager Oil & Gas, Inc.), became effective.We became a publicly traded company when our shares began trading on July 1, 2010 in the over-the-counter-markets. Since October 2010, we have been engaged in the business of acquiring oil and gas leases and participating in the drilling of wells in the Bakken and Three Forks trends in North Dakota and Montana.Our strategy is to participate in the exploration, development and production of oil and gas reserves as a non-operating working interest owner in a growing, diversified portfolio of oil and gas wells.We aggressively seek to accumulate mineral leases to position us to participate in the drilling of new wells on a continuous basis.We may also purchase working interests in producing wells. We also inherited interests from our former parent company prior to our spin off, which we manage in order to monetize.These historical interests relate to our former parent company’s business as WPT Enterprises, Inc., or WPT, when it created internationally branded products through the development, production and marketing of televised programming based on gaming themes. In January 2008, Ante4 launched ClubWPT.com, a subscription-based online poker club targeted to the estimated 60 million poker players in the United States.Ante4 also licensed its brand to companies in the business of poker equipment and instruction, apparel, publishing, electronic and wireless entertainment, DVD/home entertainment, casino games and giftware and was engaged in the sale of corporate sponsorships.All of these entertainment and consumer products businesses were sold in November 2009 to PartyGaming, PLC in Ante4’s transaction with Peerless Media, Ltd., a wholly owned subsidiary of PartyGaming.PartyGaming is one of the largest online gaming companies in the world.In the transaction, PartyGaming assumed an affirmative obligation to generate online gaming and other revenue with the WPT brand in order to generate royalty revenues, which we refer to as the Royalty Stream.Under the Royalty Stream, Peerless Media must pay us 5% of gross gaming revenues and 5% of other revenue generated by the Ante4business and assets acquired by Peerless Media in the transaction. We have a dispute with Peerless Media regarding their performance of obligations with respect to the WPT Business purchased by it from Ante4 in November 2009.Accordingly, we have initiated arbitration.See “Legal Proceedings.” In connection with the transfer of the historical interests to us, we assumed certain liabilities of Ante4 relating to the previous WPT business.We also agreed to indemnify Ante4 and related individuals from (a) liabilities and expenses from certain operations of Ante4 prior to the effective date of its merger with Plains Energy Investments, Inc. in April 2010, (b) operation or ownership of the historical interests after the merger effective date, and (c) certain tax liabilities of Ante4.Our obligation to indemnify Ante4 is limited to an aggregate of $2.5 million and terminates on or about April 15, 2012. 1 THE OFFERING Issuer Ante5, Inc. 10275 Wayzata Boulevard Suite 310 Minnetonka, MN 55305 Telephone: (952) 426-1241 Securities offered by the Selling Stockholders 6,142,500 shares of common stock and 3,571,250 shares of common stock issuable upon the exercise of warrants. Trading Market The common stock offered in this prospectus is quoted on the OTCBB and the OTCQB under the symbol “ANFC.” Common stock outstanding (as of August 15, 2011) 47,358,965 shares.1 Use of Proceeds We will not receive any of the proceeds from the sale of the shares of our common stock being offered for sale by the selling stockholders. However, we may receive up to $5,081,875 in proceeds upon exercise of the warrants held by the selling stockholders, which consist of 3,071,250 warrants issued in a private placement with an exercise price of $1.50 per share, exercisable into 3,071,250 shares of our common stock and 500,000 warrants issued to certain lenders in connection with a financing arrangement with an exercise price of $0.95, exercisable into 500,000 shares of our common stock. These potential proceeds will be used for general working capital purposes, which is expected to be used to pay our drilling, completion and production costs, and to purchase additional mineral leases. See “Use of Proceeds.” Plan of Distribution The selling stockholders, and their pledgees, donees, transferees or other successors in interest, may from time to time offer and sell separately or together, some or all of the common stock covered by this prospectus. Registration of the common stock covered by this prospectus does not mean, however, that those shares necessarily will be offered or sold. See “Plan of Distribution.” Risk Factors Please read “Risk Factors” and other information included in this prospectus for a discussion of factors you should carefully consider before deciding to invest in the securities offered in this prospectus. 1 Does not include 6,487,375 shares of our common stock issuable upon the exercise of outstanding options and warrants outstanding as of August 15, 2011. 2 RISK FACTORS An investment in our securities involves a high degree of risk. You should consider carefully the following information about these risks, together with the other information contained in this prospectus before making an investment decision. Our business, prospects, financial condition, and results of operations may be materially and adversely affected as a result of any of the following risks. The value of our securities could decline as a result of any of these risks. You could lose all or part of your investment in our securities. Some of the statements in “Risk Factors” are forward looking statements. Risks Related to our Business As a non-operator, our development of successful operations relies extensively on third-parties who, if not successful, could have a material adverse affect on our results of operation. We have only participated in wells operated by third-parties. Our current ability to develop successful business operations depends on the success of our consultants and drilling partners. As a result, we do not control the timing or success of the development, exploitation, production and exploration activities relating to our leasehold interests. If our consultants and drilling partners are not successful in such activities relating to our leasehold interests, or are unable or unwilling to perform, our financial condition and results of operations would be materially adversely affected.The Company owns some properties in which it may have control of the drilling unit.The Company currently anticipates selling or trading some of the acres within these properties in order for its ownership to be reduced so that the Company would not have control of the drilling unit or entering into other arrangements in order to not be the operator of such drilling units.Since the Company does not have the ability to operate the drilling unit, if the Company is unable to sell or trade these properties or enter into other arrangement with a potential operator of the drilling units, the lease could lapse or the Company would be required to incur significant additional costs to operate the drilling unit. The possibility of a global financial crisis may significantly impact our business and financial condition for the foreseeable future. The credit crisis and related turmoil in the global financial system may adversely impact our business and our financial condition, and we may face challenges if conditions in the financial markets do not improve. Our ability to access the capital markets may be restricted at a time when we would like, or need, to raise financing, which could have a material negative impact on our flexibility to react to changing economic and business conditions. The economic situation could have a material negative impact on operators upon whom we are dependent for drilling our wells or our lenders or purchasers of crude oil, causing them to fail to meet their obligations to us or those who operate our wells. Additionally, market conditions could have a material negative impact on potential future crude oil hedging arrangements if our counterparties are unable to perform their obligations or seek bankruptcy protection. We believe we will need additional capital and financing to fund our future land acquisitions and future drilling. There is no assurance that additional capital or financing will be available to us on terms that are acceptable to us or at all. We may be unable to obtain the additional capital that we need to implement our business plan, which could restrict our ability to grow. We do not expect that our cash position and revenues from crude oil and natural gas sales will be sufficient to fund our 2011 drilling plan unless we purposely restrict our planned growth.We have recently entered into a $10 million revolving credit facility secured by substantially all of our assets, but that credit facility may not be available to us if we are not in compliance with its terms and conditions.We will require additional capital to continue to grow our business through acquisitions and to further expand our exploration and development programs. We may be unable to obtain additional capital or financing if and when required, or upon terms that are acceptable to us. Future acquisitions and future exploration, development, production and marketing activities, as well as our administrative requirements, will require a substantial amount of capital and cash flow.We may pursue sources of additional capital through various financing transactions or arrangements, including joint venturing of projects, debt financing, equity financing or other means.We may not be successful in identifying suitable financing transactions in the time period required or at all, and we may be unable to obtain the capital we require by other means. If we do not succeed in raising additional capital, our resources may not be sufficient to fund our planned expansion of operations in the future. Any additional capital raised through the sale of equity would dilute the ownership percentage of our shareholders. Raising any such capital could also result in a decrease in the fair market value of our equity securities because our assets would be owned by a larger pool of outstanding equity holders. The terms of securities we issue in future capital transactions may be more favorable to our new investors, and may include preferences, superior voting rights and the issuance of other derivative securities. In addition, we have granted and will continue to grant equity incentive awards under our equity incentive plans, which may have a further dilutive effect. Our ability to obtain financing, if and when necessary, may be impaired by such factors as the capital markets (both generally and in the crude oil and natural gas industry in particular), our limited operating history, the location of our crude oil and natural gas properties, and prices of crude oil and natural gas on the commodities markets (which will impact the amount of asset-based financing available to us) and the departure of key employees. Further, if crude oil or natural gas prices on the commodities markets decline, our revenues will likely decrease and such decreased revenues may increase our requirements for capital. If the amount of capital we are able to raise from financing activities, together with our revenues from operations, is not sufficient to satisfy our capital needs (even to the extent that we reduce our operations), we may be required to cease our operations, divest our assets at unattractive prices or obtain financing on unattractive terms.We may incur substantial costs in pursuing future capital financing, including investment banking fees, legal fees, accounting fees, securities law compliance fees, printing and distribution expenses and other costs. We may also be required to recognize non-cash expenses in connection with certain securities we may issue, which may adversely impact our financial condition. 3 We have a limited operating history and may not be successful in becoming profitable. We have a limited operating history. Our business operations must be considered in light of the risks, expenses and difficulties frequently encountered in establishing a business in the crude oil and natural gas industries. As of June 30, 2011, we had not generated material revenues from operations.We have incurred operating losses since our inception in April 2010.There can be no assurance that our business operations will prove to be successful in the long-term. Our future operating results will depend on many factors, including: our ability to raise adequate working capital; success of our development and exploration; demand for natural gas and crude oil; the level of our competition; our ability to attract and maintain key management and employees; and our ability to efficiently explore, develop and produce sufficient quantities of marketable natural gas or crude oil in a highly competitive and speculative environment while maintaining quality and controlling costs. To sustain profitable operations in the future, we must, alone or with others, successfully manage these factors, as well as continue to develop ways to enhance our production efforts. Despite our best efforts, we may not be successful in our exploration or development efforts, and we may be unable to obtain required regulatory approvals. There is a possibility that some of our wells may never produce natural gas or crude oil. We are highly dependent on Bradley Berman, our chief executive officer and chairman, and our other executive officers. The loss of one or more of them, upon whose knowledge, leadership and technical expertise we rely, would harm our ability to execute our business plan. Our success depends heavily upon (1) the continued contributions of Bradley Berman, our chief executive officer, whose knowledge, leadership and technical expertise would be difficult to replace, with the support of James Moe and Joshua Wert, our chief financial officer and chief operating officer, and (2) on our ability to retain and attract experienced engineers, geoscientists and other technical and professional consultants. If we were to lose their services, our ability to execute our business plan would be harmed and we may be forced to cease operations until such time as we are able to suitably replace them.Any of our executive officers may terminate their employment with our company at any time. Our management team has limited previous oil and gas industry experience. As described below under “Management,” Bradley Berman, our chief executive officer, and our other executive officers and our directors have limited prior experience in the oil and gas industry.This lack of experience in the oil and gas industry may hamper the decision making of our management team and our ability to execute our business plan. Our lack of diversification increases the risk of an investment in our company, and our financial condition and results of operations may deteriorate if we fail to diversify. Our business focus is on the crude oil and natural gas industry in a limited number of properties in North Dakota. Larger companies have the ability to manage their risk by diversification. We lack diversification in terms of both the nature and geographic scope of our business. As a result, we will likely be impacted more acutely by factors affecting our industry or the regions in which we operate than we would if our business were more diversified, increasing our risk profile.If we do not diversify our operations, our financial condition and results of operations could deteriorate. We have identified material weaknesses in our internal control over financial reporting, which may hamper our operations and financial position if we are not able to address them. In our annual report on Form 10-K for the year ended December 31, 2010, we identified the following material weaknesses in our internal control over financial reporting: (1) Documentation of all proper accounting procedures is not yet complete, and (2) during the audit of our financial statements as of and for the period ended December 31, 2010, our independent registered public accounting firm suggested a tax adjusting journal entry that was made by us in connection with the preparation of our audited financial statements.Subsequently, we engaged an outside professional tax accounting firm to assist us with our tax accounting for the preparation of our financial statements, and this firm assisted us with our tax accounting for the preparation of our financial statements for the fiscal quarters ended March 31, 2011 and June 30, 2011.We have prepared and implemented the documentation necessary to comply with the criteria set forth by the Committee of Sponsoring Organizations of the Treadway Commission (COSO) in Internal Control-Integrated Framework.Through these actions, we believe we have adequately remedied the material weakness identified in our annual report on Form 10-K as of June 30, 2011. However, it is possible that we could be affected by a material weakness in the future that would have an adverse impact on our financial position and operations.If a material weakness were to develop, we may be required to hire additional personnel and expend significant funds to remedy the weakness.In addition, our reputation may be harmed if we file inaccurate financial reports and we may be unable to manage our business. 4 Strategic relationships upon which we may rely are subject to change, which may diminish our ability to conduct our operations. Our ability to successfully acquire additional properties, to increase our reserves, to participate in drilling opportunities and to identify and enter into commercial arrangements will depend on developing and maintaining close working relationships with industry participants.Our success will also depend on our ability to select and evaluate suitable properties and to consummate transactions in a highly competitive environment. These realities are subject to change and our inability to maintain close working relationships with industry participants or continue to acquire suitable properties may impair our ability to execute our business plan. To continue to develop our business, we will use the business relationships of our management and develop new relationships to enter into strategic relationships. These relationships may take the form of mineral lease purchase agreements, joint ventures, joint operating agreements, referral agreements and other contractual arrangements with outside individuals and crude oil and natural gas companies. We may not be able to establish these strategic relationships, or if established, we may not be able to maintain them. In addition, the dynamics of our relationships with strategic partners may require us to incur expenses or undertake activities that we would not otherwise be inclined to incur or undertake independent of these strategic relationships.If sufficient strategic relationships are not established and maintained, our business prospects, financial condition and results of operations may be materially adversely affected. Competition in obtaining rights to explore and develop crude oil and natural gas reserves and to market our production may impair our business. The crude oil and natural gas industry is highly competitive. Other crude oil and natural gas companies may seek to acquire crude oil and natural gas leases and other properties and services we will need to operate our business in the areas in which we expect to operate. This competition is increasingly intense as commodity prices of crude oil have risen in recent years. Additionally, other companies engaged in our line of business may compete with us from time to time in obtaining capital from investors. Competitors include larger companies which, in particular, may have access to greater resources, may be more successful in the recruitment and retention of qualified employees and may conduct their own refining and petroleum marketing operations, which may give them a competitive advantage. In addition, actual or potential competitors may be strengthened through the acquisition of additional assets and interests. If we are unable to compete effectively or respond adequately to competitive pressures, our results of operation and financial condition may be materially adversely affected. We may not be able to effectively manage our growth, which may harm our profitability. Our strategy envisions the expansion of our business. If we fail to effectively manage our growth, our financial results could be adversely affected. Growth may place a strain on our management systems and resources. We must continue to refine and expand our business capabilities, our systems and processes and our access to financing sources. As we grow, we must continue to hire, train, supervise and manage new employees. We cannot assure that we will be able to: ● meet our capital needs; ● expand our systems effectively or efficiently or in a timely manner; ● allocate our human resources optimally; ● identify and engage qualified employees and consultants, or retain valued employees and consultants; or ● incorporate effectively the components of any business that we may acquire in our effort to achieve growth. If we are unable to manage our growth, our financial condition and results of operations may be materially adversely affected. We may engage in hedging activities that could result in financial losses, which may adversely affect investments in our common stock. We may enter into swap arrangements from time-to-time to hedge our expected production depending on reserves and market conditions. While intended to reduce the effects of volatile crude oil and natural gas prices, such transactions may limit our potential gains and increase our potential losses if crude oil and natural gas prices were to rise substantially over the price established by the hedge. In addition, such transactions may expose us to the risk of loss in certain circumstances, including instances in which our production is less than expected, there is a widening of price differentials between delivery points for our production, or the counterparties to our hedging agreements fail to perform under the contracts.In addition, the Dodd-Frank Act includes provisions relating to derivative contracts.While the ultimate impact of the Dodd-Frank Act on our derivatives activities is not known, it could ultimately have an adverse impact on us. 5 Risks Related To Our Industry Crude oil and natural gas prices are very volatile. A protracted period of depressed crude oil and natural gas prices may adversely affect our business, financial condition, results of operations and cash flows. The crude oil and natural gas markets are very volatile, and we cannot predict future crude oil and natural gas prices. The price we receive for our crude oil and natural gas production primarily influences our revenue, profitability, access to capital and future rate of growth. The prices we receive for our production and the levels of our production depend on numerous factors beyond our control. These factors include, but are not limited to, the following: ● changes in global supply and demand for crude oil and natural gas; ● the actions of the Organization of Petroleum Exporting Countries; ● the price and quantity of imports of foreign crude oil and natural gas; ● competitive measures implemented by our competitors and by domestic and foreign governmental bodies; ● political conditions in nations that traditionally produce and export significant quantities of crude oil and natural gas (including military and other conflicts in the Middle East and surrounding geographic region) and regulations and tariffs imposed by exporting and importing nations; ● domestic and foreign economic volatility and stability; ● the level of global crude oil and natural gas exploration and production activity; ● the level of global crude oil and natural gas inventories; ● weather conditions; ● technological advances affecting energy consumption; ● domestic and foreign governmental regulations; ● proximity and capacity of crude oil and natural gas pipelines and other transportation facilities; ● transportation costs; ● refining facility capacity and operations; ● the price and availability of competitors’ supplies of crude oil and natural gas in captive market areas; and ● the price and availability of alternative fuels to replace or compete with crude oil and natural gas. The recent worldwide financial and credit crisis reduced the availability of liquidity and credit to fund the continuation and expansion of industrial business operations worldwide. The shortage of liquidity and credit combined with recent substantial losses in worldwide equity markets led to a worldwide economic recession. The slowdown in economic activity caused by future similar recessions could reduce worldwide demand for energy resulting in lower crude oil and natural gas prices and restrict our access to liquidity and credit.Lower crude oil and natural gas prices may not only decrease our revenues on a per unit basis but also may reduce the amount of crude oil and natural gas that we can produce economically, potentially lowering our reserves. A substantial or extended decline in crude oil or natural gas prices may result in impairments of our proved crude oil and natural gas properties and may materially and adversely affect our future business, financial condition, results of operations, liquidity or ability to finance planned capital expenditures. To the extent commodity prices received from production are insufficient to fund planned capital expenditures, we will be required to reduce spending or borrow to cover any such shortfall. Lower crude oil and natural gas prices may also reduce our ability to borrow or obtain credit to finance our operations. Drilling for and producing crude oil and natural gas are high risk activities with many uncertainties and may not be commercially successful, and the advanced technologies we use cannot eliminate exploration risk. Our future success will depend on the success of our development, production and exploration activities. Our crude oil and natural gas exploration and production activities are subject to numerous risks beyond our control, including the risk that drilling will not result in commercially viable crude oil or natural gas production.These risks are more acute in the early stages of exploration.Our decisions to purchase, explore, develop or otherwise exploit prospects or properties will depend in part on the evaluation of data obtained through geophysical and geological analyses, production data and engineering studies, the results of which are often inconclusive or subject to varying interpretations. Our cost of drilling, completing and operating wells is often uncertain before drilling commences. Overruns in budgeted expenditures are common risks that can make a particular project uneconomical. Our expenditures on exploration may not result in new discoveries of crude oil or natural gas in commercially viable quantities. Projecting the costs of implementing an exploratory drilling program is difficult due to the inherent uncertainties of drilling in unknown formations, the costs associated with encountering various drilling conditions, such as over-pressured zones and tools lost in the hole, and changes in drilling plans and locations as a result of prior exploratory wells or additional seismic data.Even when used and properly interpreted, three-dimensional (3-D) seismic data and visualization techniques only assist geoscientists in identifying subsurface structures and hydrocarbon indicators. Such data and techniques do not allow the interpreter to know conclusively if hydrocarbons are present or economically producible. In addition, the use of three-dimensional (3-D) seismic data becomes less reliable when used at increasing depths. We could incur losses as a result of expenditures on unsuccessful wells. If exploration costs exceed our estimates, or if our exploration efforts do not produce results which meet our expectations, our exploration efforts may not be commercially successful, which could adversely impact our ability to generate revenues from our operations. Further, many factors may curtail, delay or cancel drilling, including the following: 6 ● delays imposed by or resulting from compliance with regulatory requirements; ● pressure or irregularities in geological formations; ● shortages of or delays in obtaining qualified personnel or equipment, including drilling rigs; ● equipment failures or accidents; and ● adverse weather conditions, such as freezing temperatures, hurricanes and storms. As a non-operator of oil and gas wells, we do not have sufficient control to manage these conditions, and the risks from them cannot entirely be eliminated.The presence of one or a combination of these factors at our properties could adversely affect our business, financial condition or results of operations. We may not be able to develop crude oil and natural gas reserves on an economically viable basis, and our reserves and production may decline as a result. On a long-term basis, our viability depends on our ability to find or acquire, develop and commercially produce additional crude oil and natural gas reserves.Even if we continue to succeed in discovering crude oil and/or natural gas reserves, we cannot assure that these reserves will be capable of production levels we project or in sufficient quantities to be commercially viable. Without the addition of reserves through acquisition, exploration or development activities, our reserves and production will decline over time as reserves are produced. Our future reserves will depend not only on our ability to develop then-existing properties, but also on our ability to identify and acquire additional suitable producing properties or prospects, to find markets for the crude oil and natural gas we develop and to effectively distribute our production into our markets.Future crude oil and natural gas exploration may involve unprofitable efforts, not only from dry wells, but from wells that are productive but do not produce sufficient net revenues to return a profit after drilling, operating and other costs. There is no assurance that advanced technology in the oil and gas industry such as three dimensional (3-D) seismic data and visualization techniques will result in the discovery of commercial quantities of hydrocarbons.Completion of a well does not assure a profit on the investment or recovery of drilling, completion and operating costs. In addition, drilling hazards or environmental damage could greatly increase the cost of operations, and various field operating conditions may adversely affect the production from successful wells. These conditions include delays in obtaining governmental approvals or consents, shut-downs of connected wells resulting from extreme weather conditions, problems in storage and distribution and adverse geological and mechanical conditions. As a non-operator of oil and gas wells, we do not have sufficient control to manage these conditions, and the risks from them generally cannot entirely be eliminated. Therefore, these conditions could diminish our revenue and cash flow levels and result in the impairment of our crude oil and natural gas interests. Estimates of crude oil and natural gas reserves that we make may be inaccurate and our actual revenues may be lower than our financial projections. We make estimates of crude oil and natural gas reserves, upon which we base our financial projections. We make these reserve estimates using various assumptions, including assumptions as to crude oil and natural gas prices, drilling and operating expenses, capital expenditures, taxes and availability of funds. Some of these assumptions are inherently subjective, and the accuracy of our reserve estimates relies in part on the ability of our management team, engineers and other advisors to make accurate assumptions. Economic factors beyond our control, such as crude oil and natural gas prices and interest rates, will also impact the value of our reserves. Determining the amount of crude oil and natural gas recoverable from various formations where we have exploration and production activities involves great uncertainty. The process of estimating crude oil and natural gas reserves is complex and will require us to use significant assumptions in the evaluation of available geological, geophysical, engineering and economic data for each property. As a result, our reserve estimates will be inherently imprecise. Actual future production, crude oil and natural gas prices, revenues, taxes, development expenditures, operating expenses and quantities of recoverable crude oil and natural gas reserves may vary substantially from those we estimate. If actual production results vary substantially from our reserve estimates, this could materially reduce our revenues and result in the impairment of our crude oil and natural gas interests. Drilling new wells could result in new liabilities, which could endanger our interests in our properties and assets. There are risks associated with the drilling of crude oil and natural gas wells, including encountering unexpected formations or pressures, premature declines of reservoirs, blow-outs, craterings, sour gas releases, fires and spills, among others. The occurrence of any of these events could significantly increase our costs or reduce our revenues or cause substantial losses, impairing our future operating results. We may become subject to liability for pollution, blow-outs or other hazards. We may seek to maintain insurance (including insurance maintained by our industry operators) with respect to these hazards, however, such insurance has limitations on liability that may not be sufficient to cover the full extent of such liabilities. The payment of such liabilities could reduce the funds available to us or could, in an extreme case, result in a total loss of our properties and assets. Moreover, we may not be able to maintain adequate insurance in the future at rates that are considered reasonable. Crude oil and natural gas production operations are also subject to all the risks typically associated with such operations, including premature decline of reservoirs and the invasion of water into producing formations. 7 Decommissioning costs are unknown and may be substantial, and unplanned costs could divert resources from other projects. We may become responsible for costs associated with abandoning and reclaiming wells, facilities and pipelines which we use for production of crude oil and natural gas reserves. Abandonment and reclamation of these facilities and the costs associated therewith is often referred to as “decommissioning.” We accrue a liability for decommissioning costs associated with our wells, but have not established any cash reserve account for these potential costs in respect of any of our properties. If decommissioning is required before economic depletion of our properties or if our estimates of the costs of decommissioning exceed the value of the reserves remaining to cover such decommissioning costs, we may have to draw on funds from other sources to satisfy such costs. The use of other funds to satisfy such decommissioning costs could impair our ability to focus capital investment in other areas of our business. We may have difficulty distributing our production, which could harm our financial condition. In order to sell the crude oil and natural gas that we are able to produce, the operators of our wells may have to make arrangements for storage and distribution to the market. We will rely on local infrastructure and the availability of transportation for storage and shipment of our products, but infrastructure development and storage and transportation facilities may be insufficient for our needs at commercially acceptable terms in the localities in which we operate. This situation could be particularly problematic to the extent that our operations are conducted in remote areas that are difficult to access, such as areas that are distant from shipping and/or pipeline facilities. These factors may affect our ability to explore and develop properties and to store and transport our crude oil and natural gas production, increasing our expenses.Furthermore, weather conditions or natural disasters, actions by companies doing business in one or more of the areas in which we will operate, or labor disputes may impair the distribution of crude oil and/or natural gas and in turn diminish our financial condition or ability to maintain our operations. Environmental risks may adversely affect our business. All phases of the crude oil and natural gas business present environmental risks and hazards and are subject to extensive environmental regulation pursuant to a variety of federal, state and municipal laws and regulations. Environmental legislation provides for, among other things, restrictions and prohibitions on spills, releases or emissions of various substances produced in association with crude oil and natural gas operations. The legislation also requires that wells and facility sites be operated, maintained, abandoned and reclaimed to the satisfaction of applicable regulatory authorities. Compliance with such legislation can require significant expenditures, and noncompliance may result in the imposition of significant fines and penalties and possible restraints on continuing operations, some of which may be material. Environmental legislation is evolving in a manner we expect may result in stricter standards and enforcement and larger fines and liability, potentially causing us to make increased capital expenditures and incur higher operating costs. The discharge of crude oil, natural gas or other pollutants into the air, soil or water may give rise to liabilities to governments and third parties and may require us to incur costs to remedy such discharge.In addition, claims of water pollution or groundwater contamination resulting from the fracing process used by the wells may result in wells being shut down or additional operating costs that may have an adverse effect on our business plan.The application of environmental laws to our business may increase the costs of our production, development or exploration activities, or may cause us to curtail our production. Our business will suffer if we cannot obtain or maintain necessary licenses. Our operations require licenses, permits and in some cases renewals of licenses and permits from various governmental authorities. Our ability (or the ability of our industry operators) to obtain, sustain or renew such licenses and permits on acceptable terms is subject to change in regulations and policies and to the discretion of the applicable governmental authorities, among other factors. Our inability to obtain, or our loss of or denial of extension of, any of these licenses or permits could hamper our ability to produce revenues from our operations or otherwise materially adversely affect our financial condition and results of operations. Challenges to our properties may impact our financial condition. Title to crude oil and natural gas interests is often not capable of conclusive determination without incurring substantial expense. While we intend to make appropriate inquiries into the title of properties and other development rights we acquire, title defects may exist. In addition, we may be unable to obtain adequate insurance for title defects on a commercially reasonable basis or at all. If title defects do exist, it is possible that we may lose all or a portion of our right, title and interests in and to the properties to which the title defects relate. If our property rights are reduced, our ability to conduct our exploration, development and production activities may be impaired. To mitigate title problems, operators of the drilling units that the Company has an interest in follow common industry practice of obtaining a title opinion from a qualified crude oil and natural gas attorney prior to the drilling operations of a well. 8 We will rely on technology to conduct our business, and our technology could become ineffective or obsolete. We rely on technology, including geographic and seismic analysis techniques and economic models, to develop our reserve estimates and to guide our acquisition, exploration, development and production activities. We will be required to continually access enhanced and updated technology to maintain our capability and to avoid obsolescence. The costs of doing so may be substantial and may be higher than the costs that we anticipate for technology maintenance and development. If we are unable to maintain the technology available to us, our ability to manage our business and to compete may be impaired. Further, even if we are able to maintain technical effectiveness, such technology may not be the most efficient means of reaching our objectives, in which case we may incur higher operating costs than we would were our technology more efficient. Risks Related to our Historical Interests PartyGaming and its subsidiaries may not honor their obligations in connection with the Royalty Stream. Ante4, Inc. sold certain entertainment and consumer products business in November 2009 to Peerless Media, Ltd., a wholly owned subsidiary of PartyGaming, PLC.PartyGaming made significant representations, warranties and commitments to Ante4, including the commitment to pay Ante4 5% of future gross gaming revenues and 5% of other future gross revenues (less certain taxes and costs) earned by it with the assets purchased by Peerless Media, Ltd. from Ante4.PartyGaming has agreed that the Royalty Stream will be at least $3 million in the aggregate over the three year period following the close of the sale, and if the Royalty Stream is less than $3 million, PartyGaming will make up the shortfall to $3 million at the end of the period.ElectraWorks Ltd., a wholly owned operating subsidiary of PartyGaming, has guaranteed all of PartyGaming’s obligations in connection with the Royalty Stream.The Royalty Stream is not guaranteed by, and does not represent a financial obligation of, PartyGaming.It is possible that any or all of PartyGaming, Peerless Media, and ElectraWorks will not honor their obligations in connection with the Royalty Stream.If we are not paid in full for our participation right in connection with the Royalty Stream, our financial condition, operating results and business operations may be materially adversely affected. Valuation of the Royalty Stream is based on assumptions that may turn out to be invalid or untrue. Ante4 engaged third party valuation experts to ascertain the value of the Royalty Stream, which was recorded on our balance sheet commensurate with the spin-off on April 16, 2010.Their valuation of the Royalty Stream utilized assumptions and projections prepared in conjunction with Ante4 management that may turn out to be invalid or untrue.We subsequently engaged third party valuation experts to assist us in testing for impairment of the Royalty Stream as determined by our management.The test indicated partial impairment and a valuation allowance has been recognized against the asset, accordingly.Our subsequent valuation of the Royalty Stream utilized assumptions and projections prepared in conjunction with Ante5 management that may, at a later date, turn out to be invalid or untrue.Therefore, our value of the Royalty Stream over time may differ significantly from the value recorded on our balance sheet, which could negatively affect our financial condition and results of operations.Testing of the Royalty Stream valuation will occur on an annual basis and may result in further impairment. The future revenues to be derived from activities of PartyGaming cannot be predicted. The revenues to be derived by us from the Royalty Stream, and the value to us of the Royalty Stream, depend on the operation of the WPT business by PartyGaming. One of these business activities of PartyGaming is a gaming website utilizing the WPT assets, which PartyGaming launched in January 2010.In evaluating the value of the Royalty Stream, investors in our common stock should consider that we have no control over the operation of the WPT business by PartyGaming, and thus management can make no prediction as to the ultimate results of these operations. We are engaged in a dispute with certain subsidiaries of PartyGaming, PLC, which may result in litigation or other costly dispute resolution proceedings. We have a dispute with Peerless Media, Ltd., a subsidiary of ElectraWorks, Ltd., the primary operating subsidiary of PartyGaming, PLC, regarding the lack of performance by it on the Royalty Stream that it has covenanted to pay with respect to the WPT business purchased by it from Ante4 in November 2009. Accordingly, we have initiated arbitration in which we are seeking legal and equitable relief, including punitive damages. The parties are currently engaged in discovery. The arbitration hearing is scheduled for January 2012. There is no assurance that the dispute will be settled or that we will prevail in the arbitration.Even if we prevail, there is no assurance that we will collect the royalties we seek or any additional royalties at all.There is no assurance that Peerless Media, Ltd. will not file counterclaims against us. 9 Current economic conditions may adversely affect the revenues derived from the Royalty Stream. The revenues to be derived by us from the Royalty Stream depend on the revenues of the WPT business now owned by PartyGaming. Current worldwide economic conditions may affect the revenues PartyGaming derives from U.S. and international licensing fees, from online gaming activities and from other business activities included in the WPT business. Further adverse economic conditions may also affect the financial strength and liquidity of PartyGaming and its subsidiary, ElectraWorks, Ltd., and thus may affect the ability of those companies to make the minimum royalty payment of $3 million required in connection with the Royalty Stream. We are still subject to continuing contingent liabilities of Ante4. There are several significant areas where the liabilities of Ante4 may become our obligations.For example, under the Internal Revenue Code and the related rules and regulations, each corporation that was a member of our consolidated tax reporting group during any taxable period ending on or before the effective time of the spin-off is jointly and severally liable for the federal income tax liability of our entire consolidated tax reporting group for that taxable period.We have entered into a distribution agreement with Ante4 that will allocate the responsibility for pre-spin-off taxes of our consolidated tax reporting group between us and Ante4 and its subsidiaries.If Ante4 were unable to pay its portion of the liabilities, we could be required to pay the entire amount of such taxes. Our obligation to indemnify Ante4 for operations before the merger and such tax liabilities is limited to $2.5 million in the aggregate and terminates on or about April 15, 2012. Other provisions of federal law establish similar liability for other matters, including laws governing tax-qualified pension plans as well as other contingent liabilities, for which we have agreed to indemnify Ante4. Potential liabilities associated with certain obligations in the distribution agreement relating to tax sharing cannot be precisely quantified at this time. Under the tax sharing terms of the distribution agreement governing our spin-off from Ante4, we will generally be responsible for all taxes attributable to us or any of our subsidiaries, whether accruing before, on or after the date of the spin-off.We have also agreed to be responsible for all taxes imposed on us or Ante4 and its subsidiaries for any period before Ante4’s merger with Plains Energy Investments, Inc. in April 2010, up to the aggregate limit of $2.5 million for our indemnification of Ante4 for pre-merger liabilities.Our liabilities under the tax sharing agreement could have a material adverse effect on us.At this time, we cannot precisely quantify the amount of liabilities we may have under the tax sharing agreement and there can be no assurances as to their final amounts. Risks Related to our Common Stock The market price of our common stock is, and is likely to continue to be, highly volatile and subject to wide fluctuations. The market price of our common stock is likely to continue to be highly volatile and could be subject to wide fluctuations in response to a number of factors, some of which are beyond our control, including but not limited to: ● dilution caused by our issuance of additional shares of common stock and other forms of equity securities, which we expect to make in connection with future capital financings to fund our operations and growth, to attract and retain valuable personnel and in connection with future strategic partnerships with other companies; ● announcements of new acquisitions, reserve discoveries or other business initiatives by us or our competitors; ● our ability to take advantage of new acquisitions, reserve discoveries or other business initiatives; ● fluctuations in revenue from our crude oil and natural gas business as new reserves come to market; ● changes in the market for crude oil and natural gas commodities and/or in the capital markets generally; ● changes in the demand for crude oil and natural gas, including changes resulting from economic conditions, governmental regulation or the introduction or expansion of alternative fuels; ● quarterly variations in our revenues and operating expenses; ● changes in the valuation of similarly situated companies, both in our industry and in other industries; ● challenges associated with timely SEC filings; ● illiquidity and lack of marketability by being an OTC traded stock; ● changes in analysts’ estimates affecting our company, our competitors and/or our industry; ● changes in the accounting methods used in or otherwise affecting our industry; ● additions and departures of key personnel; ● announcements of technological innovations or new products available to the crude oil and natural gas industry; ● announcements by relevant governments pertaining to incentives for alternative energy development programs; ● fluctuations in interest rates and the availability of capital in the capital markets; and ● significant sales of our common stock, including sales by selling shareholders following the registration of shares under a prospectus. These and other factors are largely beyond our control, and the impact of these risks, singly or in the aggregate, may result in material adverse changes to the market price of our common stock and our results of operations and financial condition. 10 Our operating results may fluctuate significantly, and these fluctuations may cause the price of our common stock to decline. Our operating results will likely vary in the future primarily as the result of fluctuations in our revenues and operating expenses, including the coming to market of crude oil and natural gas reserves that we are able to discover and develop, expenses that we incur, the prices of crude oil and natural gas in the commodities markets and other factors. If our results of operations do not meet the expectations of current or potential investors, the price of our common stock may decline. Shareholders will experience dilution upon the exercise of options, issuance of common stock under our incentive plans, and the issuance of common stock upon the exercise of warrants. As of June 30, 2011, we had options for 3,121,000 shares of common stock outstanding under our 2010 Stock Incentive Plan. Our 2010 Stock Incentive Plan permits us to issue up to 6,000,000 shares of our common stock either upon exercise of stock options granted under such plan or through restricted stock awards under such plan.If the holders of outstanding options exercise those options or our compensation committee or full board of directors determines to grant additional stock awards under our incentive plan, shareholders may experience dilution in the net tangible book value of our common stock. In addition, 3,571,250 shares of our common stock may be issued upon the exercise of warrants held by the selling stockholders.If the selling stockholders exercise their warrants, shareholders may experience dilution in the net tangible book value of our common stock.Further, the sale or availability for sale of the underlying shares in the marketplace as a result of the exercise of existing options, the grant of additional options, and the exercise of the warrants by the selling stockholders could depress our stock price. We do not expect to pay dividends in the foreseeable future. We do not intend to declare dividends for the foreseeable future, as we anticipate that we will reinvest any future earnings in the development and growth of our business.In addition, our current revolving credit facility, and other debt arrangements we may enter into in the future, precludes us from paying dividends.Therefore, investors will not receive any funds unless they sell their common stock, and shareholders may be unable to sell their shares on favorable terms or at all. Investors cannot be assured of a positive return on investment or that they will not lose the entire amount of their investment in our common stock. We may issue additional stock without shareholder consent. Our board of directors has authority, without action or vote of the shareholders, to issue all or part of our authorized but unissued shares. Additional shares may be issued in connection with future financing, acquisitions, employee stock plans, or otherwise. Any such issuance will dilute the percentage ownership of existing shareholders. We are also currently authorized to issue up to 20,000,000 shares of preferred stock. The board of directors can issue preferred stock in one or more series and fix the terms of such stock without shareholder approval. Preferred stock may include the right to vote as a series on particular matters, preferences as to dividends and liquidation, conversion and redemption rights and sinking fund provisions. The issuance of preferred stock could adversely affect the rights of the holders of common stock and reduce the value of the common stock. In addition, specific rights granted to holders of preferred stock could discourage, delay or prevent a transaction involving a change in control of our company, even if doing so would benefit our shareholders.Such issuance could also discourage proxy contests and make it more difficult for shareholders to elect directors of their choosing and to cause us to take other corporate actions they desire. There is currently a limited trading market for our common stock and we cannot ensure that one will ever develop or be sustained. To date there has not been a significant liquid trading market for our common stock.We cannot predict how liquid the market for our common stock might become.We currently do not satisfy the initial listing standards for any major securities exchange, although we intend to apply for such an exchange listing when we are able.Currently our common stock is traded on the OTCQB and OTCBB.Should we fail to remain traded on the OTCQB and OTCBB or not be able to be traded on the OTCQB and OTCBB, the trading price of our common stock could suffer, the trading market for our common stock may be less liquid and our common stock price may be subject to increased volatility.Furthermore, for companies whose securities are quoted on the OTCQB and OTCBB, it may be more difficult (i) to obtain accurate quotations, (ii) to obtain coverage for significant news events because major wire services generally do not publish press releases about such companies and (iii) to obtain needed capital. Offers or availability for sale of a substantial number of shares of our common stock may cause the price of our common stock to decline. If our stockholders sell substantial amounts of our common stock in the public market, or upon the expiration of any statutory holding period under Rule 144, or issued upon the exercise of outstanding options or warrants, it could create a circumstance commonly referred to as an “overhang” and in anticipation of which the market price of our common stock could fall.The existence of an overhang, whether or not sales have occurred or are occurring, also could hinder our ability to raise additional financing through the sale of equity or equity-related securities in the future at a time and price that we deem reasonable or appropriate. 11 FORWARD-LOOKING STATEMENTS We are including the following discussion to inform our existing and potential security holders generally of some of the risks and uncertainties that can affect our company and to take advantage of the “safe harbor” protection for forward-looking statements that applicable federal securities law affords. From time to time, our management or persons acting on our behalf may make forward-looking statements to inform existing and potential security holders about our company. All statements other than statements of historical facts included in this prospectus regarding our financial position, business strategy, plans and objectives of management for future operations and industry conditions are forward-looking statements. When used in this prospectus, forward-looking statements are generally accompanied by terms or phrases such as “estimate,” “project,” “predict,” “believe,” “expect,” “anticipate,” “target,” “plan,” “intend,” “seek,” “goal,” “will,” “should,” “may” or other words and similar expressions that convey the uncertainty of future events or outcomes. Items making assumptions regarding actual or potential future sales, market size, collaborations, trends or operating results also constitute such forward-looking statements. Forward-looking statements involve inherent risks and uncertainties, and important factors (many of which are beyond our control) that could cause actual results to differ materially from those set forth in the forward-looking statements include the following: ● volatility or decline of our stock price; ● low trading volume and illiquidity of our common stock; ● we are subject to certain contingent liabilities of our former parent company, and we have an indemnification obligation for certain liabilities, if any, that our former parent company may incur to a third party arising from pre-spin-off operations; ● potential fluctuation in quarterly results; ● our failure to earn revenues or to monetize claims that we have for payments owed to us; ● material defaults on monetary obligations owed us, resulting in unexpected losses; ● inadequate capital to acquire working interests in oil and gas prospects and to participate in the drilling and production of oil and other hydrocarbons; ● unavailability of oil and gas prospects to acquire; ● failure to discover or produce commercial quantities of oil, natural gas or other hydrocarbons; ● cost overruns incurred on our oil and gas prospects, causing unexpected operating deficits; ● drilling of dry holes; ● acquisition of oil and gas leases that are subsequently lost due to the absence of drilling or production; ● dissipation of existing assets and failure to acquire or grow a new business; ● lower royalty income than anticipated or the absence of royalty income due to default or for other reasons; and ● litigation, disputes and legal claims involving outside parties. We have based these forward-looking statements on our current expectations and assumptions about future events. While our management considers these expectations and assumptions to be reasonable, they are inherently subject to significant business, economic, competitive, regulatory and other risks and uncertainties, most of which are difficult to predict and many of which are beyond our control. Accordingly, results actually achieved may differ materially from expected results in these statements. Forward-looking statements speak only as of the date they are made. You should consider carefully the statements in the section titled “Risk Factors” and other sections of this prospectus, which describe factors that could cause our actual results to differ from those set forth in the forward-looking statements. Readers are urged not to place undue reliance on these forward-looking statements, which speak only as of the date of this prospectus. We assume no obligation to update any forward-looking statements in order to reflect any event or circumstance that may arise after the date of this prospectus, other than as may be required by applicable law or regulation. Readers are urged to carefully review and consider the various disclosures made by us in our reports filed with the United States Securities and Exchange Commission (the “SEC”) which attempt to advise interested parties of the risks and factors that may affect our business, financial condition, results of operations and cash flows. If one or more of these risks or uncertainties materialize, or if the underlying assumptions prove incorrect, our actual results may vary materially from those expected or projected. 12 USE OF PROCEEDS We will not receive any of the proceeds from the sale of the shares of our common stock being offered for sale by the selling stockholders. However, we may receive up to $5,081,875 in proceeds upon exercise of the warrants held by the selling stockholders, which consist of 3,071,250 warrants issued in a private placement with an exercise price of $1.50 per share, exercisable into 3,071,250 shares of our common stock and 500,000 warrants issued to certain lenders in connection with a financing arrangement with an exercise price of $0.95, exercisable into 500,000 shares of our common stock. These potential proceeds will be used for general working capital purposes, which is expected to be used to pay our drilling, completion and production costs, and to purchase additional mineral leases. We will incur all costs associated with this registration statement and prospectus. MARKET PRICE AND DIVIDENDS Market Price for our Common Stock Our common stock is quoted on the OTCBB and the OTCQB under the symbol “ANFC.OB.” We had 47,358,965shares of common stock issued and outstanding and approximately 1,973 holders of record of the common stock as of August 16, 201l. We believe that a number of stockholders hold their shares of our common stock in brokerage accounts and registered in the name of stock depositories. The quarterly high and low reported bid prices for our common stock as quoted on the OTCBB for the periods indicated are as follows: High Low Fiscal Year Ending December 31, 2011 First Quarter $ $ Second Quarter $ $ Third Quarter (through August 15, 2011) $ $ Year Ended December 31, 2010 Third Quarter $ $ Fourth Quarter $ $ The foregoing quotations were provided by Yahoo! Finance and the quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions. On August 17, 2011, the last reported bid price per share of common stock as quoted on the OTCBB and OTCQB was $1.00 per share. Dividend Policy We have never paid any cash dividends on our capital stock and do not anticipate paying any cash dividends on our common stock in the future. We intend to retain future earnings to fund ongoing operations and future capital requirements of our business. Any future determination to pay cash dividends will be at the discretion of our board of directors and will be dependent upon our financial condition, results of operations, capital requirements and such other factors as our board deems relevant. 13 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS The following discussion and analysis should be read in conjunction with our consolidated financial statements and notes thereto that appear elsewhere in this prospectus. In addition to historical consolidated financial information, the following discussion contains forward-looking statements that reflect our plans, estimates and beliefs. Our actual results could differ materially from those discussed in the forward-looking statements. Factors that could cause or contribute to these differences include those discussed below and elsewhere in this prospectus, particularly in the section entitled ‘‘Risk Factors.” Overview and Outlook We are an oil and natural gas exploration and production company. Our properties are located in North Dakota. Our corporate strategy is the acquisition, exploration, development and production of crude oil and natural gas properties, primarily in the Bakken and Three Forks trends in North Dakota and Montana. As of June 30, 2011, we controlled the rights to mineral leases covering approximately 9,640 net acres for prospective drilling to the Bakken and/or Three Forks formations. Looking forward, we are pursuing the following objectives: ● Acquire high-potential mineral leases; ● Access appropriate capital markets to fund continued acreage acquisition and drilling activities; ● Develop and maintain strategic industry relationships; ● Attract and retain talented associates; ● Operate a low overhead non-operator business model; and ● Become a low cost producer of hydrocarbons. We were formerly a wholly-owned subsidiary of Ante4, Inc., which spun us off to its shareholders of record on or about April 16, 2010. Ante4 formerly operated as WPT Enterprises, Inc. when it created internationally branded entertainment and consumer products driven by the development, production and marketing of televised programming based on gaming themes. On November 2, 2009, Ante4 closed a transaction with Peerless Media, Ltd., a subsidiary of PartyGaming, PLC. In the transaction, Ante4 sold to PartyGaming substantially all of Ante4’s operating assets other than cash, investments and certain excluded assets. As a result of closing the transaction, Ante4 no longer operated a substantial portion of the business formerly operated by it under the name WPT Enterprises. In connection with the transaction, Ante4 retained the rights to a future Royalty Stream from the operation of the WPT business by Peerless Media, and certain other assets. Ante4 then transferred substantially all of those assets to us when we were a wholly-owned subsidiary of Ante4. As the owner of these historical interests, we have succeeded to Ante4’s rights to the Royalty Stream and other claims, which we intend to monetize and manage. Application of Critical Accounting Policies Our discussion and analysis of our financial condition and results of operations are based upon our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States of America. The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosures of contingent assets and liabilities. On an ongoing basis, we evaluate our estimates, including those related to impairment of property, plant and equipment, intangible assets, deferred tax assets and fair value computation using the Black Scholes option pricing model. We base our estimates on historical experience and on various other assumptions, such as the trading value of our common stock and estimated future undiscounted cash flows, that we believe to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying value of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. We believe that our estimates, including those for the above-described items, are reasonable. Accounting Policies Full Cost Method of Accounting The method of accounting we use to account for our crude oil and natural gas investments determines what costs are capitalized and how these costs are ultimately matched with revenues and expensed. We utilize the full cost method of accounting to account for our crude oil and natural gas investments instead of the successful efforts method because we believe it more accurately reflects the underlying economics of our programs to explore and develop crude oil and natural gas reserves. The full cost method embraces the concept that dry holes and other expenditures that fail to add reserves are intrinsic to the crude oil and natural gas exploration business. Thus, under the full cost method, all costs incurred in connection with the acquisition, development and exploration of crude oil and natural gas reserves are capitalized. These capitalized amounts include the costs of unproved properties, internal costs directly related to acquisitions, development and exploration activities, asset retirement costs, geological and geophysical costs and capitalized interest. Although some of these costs will ultimately result in no additional reserves, they are part of a program from which we expect the benefits of successful wells to more than offset the costs of any unsuccessful ones. The full cost method differs from the successful efforts method of accounting for crude oil and natural gas investments. The primary difference between these two methods is the treatment of exploratory dry hole costs. These costs are generally expensed under the successful efforts method when it is determined that measurable reserves do not exist. Geological and geophysical costs are also expensed under the successful efforts method. Under the full cost method, both dry hole costs and geological and geophysical costs are initially capitalized and classified as unproved properties pending determination of proved reserves. If no proved reserves are discovered, these costs are then amortized with all the costs in the full cost pool. 14 Capitalized amounts except unproved costs are depleted using the units of production method. The depletion expense per unit of production is the ratio of the sum of our unamortized historical costs and estimated future development costs to our proved reserve volumes. Estimation of hydrocarbon reserves relies on professional judgment and use of factors that cannot be precisely determined. Subsequent reserve estimates materially different from those reported would change the depletion expense recognized during the future reporting periods. To the extent the capitalized costs in our full cost pool (net of depreciation, depletion and amortization and related deferred taxes) exceed the sum of the present value (using a 10% discount rate and based on period-end crude oil and natural gas prices) of the estimated future net cash flows from our proved crude oil and natural gas reserves and the capitalized cost associated with our unproved properties, we would have a capitalized ceiling impairment. Such costs would be charged to operations as a reduction of the carrying value of crude oil and natural gas properties. The risk that we will be required to write down the carrying value of our crude oil and natural gas properties increases when crude oil and natural gas prices are depressed, even if the low prices are temporary. In addition, capitalized ceiling impairment charges may occur if we experience poor drilling results or estimations of our proved reserves are substantially reduced. A capitalized ceiling impairment is a reduction in earnings that does not impact cash flows, but does impact operating income and shareholders’ equity. Once recognized, a capitalized ceiling impairment charge to crude oil and natural gas properties cannot be reversed at a later date. The risk that we will experience a ceiling test write down increases when crude oil and natural gas prices are depressed or if we have substantial downward revisions in our estimated proved reserves. As of June 30, 2011 we have not incurred a capitalized ceiling impairment charge. However, no assurance can be given that we will not experience a capitalized ceiling impairment charge in future periods. In addition, capitalized ceiling impairment charges may occur if estimates of proved hydrocarbon reserves are substantially reduced or estimates of future development costs increase significantly. Crude Oil and Natural Gas Reserves The determination of depreciation, depletion and amortization expense as well as impairments that are recognized on our crude oil and natural gas properties will be highly dependent on the estimates of the proved crude oil and natural gas reserves attributable to our properties. Our estimate of proved reserves will be based on the quantities of crude oil and natural gas which geological and engineering data demonstrate, with reasonable certainty, to be recoverable in the future years from known reservoirs under existing economic and operating conditions. The accuracy of any reserve estimate is a function of the quality of available data, engineering and geological interpretation, and judgment. For example, we must estimate the amount and timing of future operating costs, production taxes and development costs, all of which may in fact vary considerably from actual results. In addition, as the prices of crude oil and natural gas and cost levels change from year to year, the economics of producing our reserves may change and therefore the estimate of proved reserves may also change. Any significant variance in these assumptions could materially affect the estimated quantity and value of our reserves. The information regarding present value of the future net cash flows attributable to our proved crude oil and natural gas reserves are estimates only and should not be construed as the current market value of the estimated crude oil and natural gas reserves attributable to our properties. Thus, such information includes revisions of certain reserve estimates attributable to our properties included in the prior year’s estimates. These revisions reflect additional information from subsequent activities, production history of the properties involved and any adjustments in the projected economic life of such properties resulting from changes in crude oil and natural gas prices. Any future downward revisions could adversely affect our financial condition, our borrowing ability, our future prospects and the value of our common stock. The estimates of our proved crude oil and natural gas reserves used in the preparation of our financial statements will be prepared by a registered independent petroleum consultant in accordance with the rules promulgated by the SEC. Asset Retirement Obligations We may have significant obligations to plug and abandon our crude oil and natural gas wells and related equipment. Liabilities for asset retirement obligations are recorded at fair value in the period incurred. The related asset value is increased by the same amount. Asset retirement costs included in the carrying amount of the related asset are subsequently allocated to expense as part of our depletion calculation. Additionally, increases in the discounted asset retirement liability resulting from the passage of time are reported as accretion of discount on asset retirement obligations expense on our Statement of Operations. Estimating future asset retirement obligations requires us to make estimates and judgments regarding timing, existence of a liability, as well as what constitutes adequate restoration. We use the present value of estimated cash flows related to our asset retirement obligations to determine the fair value. Present value calculations inherently incorporate numerous assumptions and judgments, which include the ultimate retirement and restoration costs, inflation factors, credit adjusted discount rates, timing of settlement, and changes in the legal, regulatory, environmental and political environments. To the extent future revisions to these assumptions impact the present value of our existing asset retirement obligation liability, a corresponding adjustment will be made to the carrying cost of the related asset. 15 Revenue Recognition We derive revenue primarily from the sale of the crude oil and natural gas from our interests in producing wells, hence our revenue recognition policy for these sales is significant. We recognize revenue from the sale of crude oil and natural gas when production is delivered to, and title has transferred to, the purchaser and to the extent the selling price is reasonably determinable. Settlements for hydrocarbon sales can occur up to two months after the end of the month in which the crude oil, natural gas or other hydrocarbon products were produced. We estimate and accrue for the value of these sales using information available to us at the time our financial statements are generated. Differences are reflected in the accounting period that payments are received from the operator. Income Taxes Deferred tax assets are recognized for temporary differences in financial statement and tax basis amounts that will result in deductible amounts and carry-forwards in future years. Deferred tax liabilities are recognized for temporary differences that will result in taxable amounts in future years. Deferred tax assets and liabilities are measured using enacted tax law and tax rate(s) for the year in which we expect the temporary differences to be deducted or settled. The effect of a change in tax law or rates on the valuation of deferred tax assets and liabilities is recognized in income in the period of enactment. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized. Significant future taxable income would be required to realize this net tax asset. Estimating the amount of the valuation allowance is dependent on estimates of future taxable income, alternative minimum tax income, and changes in shareholder ownership that would trigger limits on use of net operating losses under Internal Revenue Code Section 382. Fair Value of Financial Instruments Our cash, cash equivalents, investments, accounts receivable and accounts payable are stated at cost which approximates fair value due to the short-term nature of these instruments. In January 2010, the FASB issued an amendment to the accounting standards related to the disclosures about an entity’s use of fair value measurements. Among these amendments, entities will be required to provide enhanced disclosures about transfers into and out of the Level 1 (fair value determined based on quoted prices in active markets for identical assets and liabilities) and Level 2 (fair value determined based on significant other observable inputs) classifications, provide separate disclosures about purchases, sales, issuances and settlements relating to the tabular reconciliation of beginning and ending balances of the Level 3 (fair value determined based on significant unobservable inputs) classification and provide greater disaggregation for each class of assets and liabilities that use fair value measurements. We do not expect that the adoption of this new standard will have a material impact to our financial statements. Use of Estimates In accordance with accounting principles generally accepted in the United States, management utilizes estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements, as well as the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Our estimates of our proved crude oil and natural gas reserves, future development costs, estimates relating to certain crude oil and natural gas revenues and expenses, fair value of certain investments, contingency consideration receivable and deferred income taxes are or will be the most critical to our financial statements. Production History The following table presents information about our produced oil and gas volumes during the three and six months ended June 30, 2011.As of June 30, 2011, we were selling oil and natural gas from a total of 11 gross wells (approximately 0.45 net wells).All data presented below is derived from accrued revenue and production volumes for the relevant period indicated.We entered into the oil & gas industry in October of 2010, as such, we do not have information to present for the comparative periods ended June 30, 2010. 16 For the Three Months Ended June 30, 2011 For the Six Months Ended June 30, 2011 Net Production: Oil (Bbl) Natural Gas (Mcf) Barrel of Oil Equivalent (Boe) Average Sales Prices: Oil (per Bbl) $ $ Effect of oil hedges on average price (per Bbl) $
